           Case 1:21-cv-00228-RP Document 1 Filed 03/10/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF TEXAS
                             AUSTIN DIVISION

WILLIAM J. BESSEY,              §
                                §
     Plaintiff,                 §
                                §
v.                              §                 Civil Action No. 1:21-cv-228
                                §
ACT GLOBAL AMERICAS, INC.,      §
D/B/A ACT GLOBAL SPORTS, INC.., §
                                §
     Defendant.                 §

                PLAINTIFF’S ORIGINAL COMPLAINT AND
                      DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

      Plaintiff, WILLIAM J. BESSEY (“Plaintiff” or “Mr. Bessey”), by and

through his counsel, hereby files this Complaint against Defendant, ACT GLOBAL

AMERICAS, INC., D/B/A ACT GLOBAL SPORTS, INC. (“Defendant”), for

willful violations of the Americans with Disabilities Act of 1990, as amended, 42

U.S.C. § 12101, et seq. (“ADA”), and the Texas Labor Code §21.051 et seq.

(“TCHRA”). In support of his Complaint, Plaintiff states the following:

                                   I.
                   PARTIES, JURISDICTION, AND VENUE

      1.     Plaintiff, WILLIAM J. BESSEY, is an individual residing in

Williamson County, Texas.

      2.     Defendant, ACT GLOBAL AMERICAS, INC., d/b/a ACT GLOBAL
                                        1
            Case 1:21-cv-00228-RP Document 1 Filed 03/10/21 Page 2 of 8




SPORTS, INC., is a corporation formed and existing under the laws of the State of

Delaware and maintains offices in Travis County, Texas, and its primary business is

as a synthetic turf manufacturer.

       3.        The events at issue in this Complaint occurred while Plaintiff was

employed by the Defendant in Austin, Texas.

       4.        This Court has jurisdiction to hear the merits of Plaintiff’s claims under

28 USC § 1332(a).

       5.        Plaintiff exhausted his administrative remedies under the ADA, ADEA

and the TCHRA by timely filing a Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) and Texas Workforce

Commission, Civil Rights Division (“TWC”) and receiving a Right to Sue letter.

       6.        Venue is proper in this district and division under 28 U.S.C.

§1391(b)(2) because a substantial part of the events or omissions giving rise to this

claim occurred in this district.

                                        II.
                               FACTUAL BACKGROUND

       7.        Plaintiff was employed by the Defendant from approximately

November of 2018, until January of 2020, as a “Draftsman,” at Defendants’ offices

in Austin, Texas and was paid at on a salary basis of $42,000.00 per year. Plaintiff’s

duties were to create drawings and descriptions for the creation of artificial turf for

sports fields.
                                              2
            Case 1:21-cv-00228-RP Document 1 Filed 03/10/21 Page 3 of 8




      8.      Plaintiff is a disabled veteran with a 20% rating based on shattered

ankle. Defendant was informed by the Plaintiff that he was a disabled veteran at the

time he was hired. Plaintiff did not require any special accommodations due this

disability. Plaintiff’s job with the Defendant was a desk job that Plaintiff was able

to perform without accommodation.

      9.      Plaintiff underwent an outpatient procedure in early 2019 wherein he

part of his ankle removed due to an infection in his foot. Thereafter, Plaintiff

required the use of crutches, but was able to work without any issue.

      10.     On December 28, 2019, Plaintiff went to the emergency room and was

diagnosed with a bone infection in the heel of the foot upon which the outpatient

procedure was performed in early 2019.

      11.     While in the emergency room, Plaintiff contacted Mark Weightman,

Vice President, for the Defendant, and informed him of his diagnosis and that he

would need surgery to have his heel amputated. During this telephone call, Plaintiff

also informed Mr. Weightman where he was being hospitalized and Mr. Weightman

requested that the Plaintiff keep him informed of his condition.

      12.     On December 30, 2019, Plaintiff underwent surgery.            Plaintiff

contacted Mr. Weightman and informed him of his condition as requested and also

informed him of his need for rehabilitative treatment.




                                         3
               Case 1:21-cv-00228-RP Document 1 Filed 03/10/21 Page 4 of 8




         13.      Thereafter, on or about January 9, 2020, Plaintiff was transferred to a

rehabilitation facility. Again, Plaintiff called Mr. Weightman and updated him on

his whereabouts and with his condition as requested. During this call, Plaintiff also

notified Mr. Weightman of his ability to work remotely and requested assignments. 1

Mr. Weightman did not express any issues with this as Plaintiff had previously

performed work remotely for the Defendant. Mr. Weightman responded by telling

Plaintiff, “Don’t worry about that right now. Just focus on getting better.” Plaintiff

also told Mr. Weightman that he was scheduled to be released from the rehabilitation

center at the end of January.

         14.      Throughout his stay at the rehabilitation center, Plaintiff remained

capable and able to work.

         15.      On January 24, 2020, Plaintiff received a letter from the Defendant via

certified mail. The letter informed the Plaintiff that his employment with the

Defendant was terminated.

         16.      After receiving the termination letter, Plaintiff called Mr. Weightman.

Mr. Weightman to the Plaintiff, “It is not my responsibility to keep in touch with

you.”




1
 Plaintiff had his laptop computer with him at the rehabilitation center and worked with the rehabilitation facility to
ensure he had a stable internet connection and workstation in his room.

                                                           4
            Case 1:21-cv-00228-RP Document 1 Filed 03/10/21 Page 5 of 8




                                         III.
                               CAUSE OF ACTION
                              Disability Discrimination

      17.     The ADA and the TCHRA prohibit discrimination against an employee

on the basis of his disability.

      18.     Defendant is an employer within the meaning of the ADA and the

TCHRA.

      19.     Plaintiff was a qualified individual within the meaning of the ADA and

the TCHRA at all times relevant to this Complaint.

      20.     Plaintiff belongs to a class protected under the ADA and the TCHRA.

      21.     By terminating Plaintiff’s employment based on his actual or perceived

disability, Defendant discriminated against Plaintiff in violation of the ADA and the

TCHRA.

      22.     Prior to and at the time that Defendant terminated the Plaintiff’s

employment, Plaintiff was qualified for the position he held as a Draftsman.

      23.     Defendant discriminated against Plaintiff based on his disability

intentionally and with reckless disregard to Plaintiff’s rights under the ADA and the

TCHRA.

      24.     The unlawful practices committed by Defendant directly caused

Plaintiff’s damages, as set forth below.


                                           5
            Case 1:21-cv-00228-RP Document 1 Filed 03/10/21 Page 6 of 8




                                        IV.
                                      DAMAGES

      25.     As a result of Defendant’s unlawful conduct, Plaintiff has suffered

economic damages, including past and future lost income, employment benefits,

interest on back and front pay, job search expenses and injury to credit, and other

consequential and incidental financial damages. Plaintiff has also suffered non-

economic damages, such as emotional distress and mental anguish.

      26.     Defendant acted in reckless disregard to Plaintiff’s right to be free from

disability discrimination and intentionally engaged in an unlawful employment

practice by discriminating against Plaintiff.

      27.     Defendant’s oppressive and/or malicious conduct calls for the

imposition of damages in an amount sufficient to deter Defendant from engaging in

such acts of discrimination in the future.

      28.     Plaintiff is also entitled to his attorneys’ fees and costs incurred in this

matter.

                                      V.
                                ATTORNEYS’ FEES

      29.     A prevailing party may recover reasonable attorneys’ and experts’ fees

under the ADA and TCHRA.




                                             6
            Case 1:21-cv-00228-RP Document 1 Filed 03/10/21 Page 7 of 8




      30.      Plaintiff seeks all reasonable and necessary attorneys’ fees and expert

witness fees in this case from Defendant.

      31.      Plaintiff additionally seeks recovery of all costs associated with the

prosecution of this action.

                                         VI.
                                    JURY DEMAND

      32.      Plaintiff demands a trial by jury of all the issues and facts in this case.

                                          VII.
                                        PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that:

      1. The Court assume jurisdiction of this cause and that Defendant be cited to

      appear;

      2. The Court award Plaintiff economic and liquidated and/or non-economic

      damages, as specified above;

      3. The Court award Plaintiff punitive damages, as specified above;

      4. The Court award Plaintiff the equitable remedy of reinstatement or, in the

      alternative, front pay;

      5. The Court award Plaintiff his reasonable attorneys’ and expert fees and

      costs;

      6. The Court award Plaintiff pre- and post-judgment interest at the highest

      rates allowed; and,


                                             7
     Case 1:21-cv-00228-RP Document 1 Filed 03/10/21 Page 8 of 8




  7. The Court award Plaintiff any such other relief as the Court may find

  proper, whether at law or in equity.

Dated:

                                         Respectfully submitted,


                                         ROSS • SCALISE LAW GROUP
                                         1104 San Antonio Street
                                         Austin, Texas 78701
                                         (512) 474-7677 Telephone
                                         (512) 474-5306 Facsimile
                                         Megan@rosslawgroup.com

                                         /s/ Megan E. Evans
                                         MEGAN E. EVANS
                                         Texas Bar No. 24090092

                                         DANIEL B. ROSS
                                         Texas Bar No. 789810
                                         ATTORNEYS FOR PLAINTIFF




                                     8
